UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 VICKIE DIANNE BYRD,

                   Plaintiff,
                                                DECISION and ORDER
          -vs-                                  No. 6:16-cv-06017(MAT)

 KTB CAPITAL LLC, d/b/a GROVE STREET
 MANAGEMENT CORPORATION and BARBARA
 MANOR APARTMENTS LLC,

                   Defendants.



I.    Introduction

      On     January   11,   2016,   Vickie   Dianne   Byrd   (“Plaintiff”),

proceeding pro se, instituted this action against KTB Capital LLC,

d/b/a Grove Street Management Corporation (“Grove Street”) and

Barbara Manor      Apartments    LLC   (“Barbara    Manor”)   (collectively,

“Defendants”),1 alleging, inter alia, discrimination based on race

and disability in violation of the Fair Housing Act, 42 U.S.C. §

3601, et seq. (“FHA”) and the New York State Human Rights Law, N.Y.

Exec. Law § 290 et seq. (“NYSHRL”). Presently before the Court is

Defendants’ Motion for Summary Judgment (Docket No. 60) pursuant to

Rule 56 of the Federal Rules of Civil Procedure (“Rule 56”).


      1

      Defendants indicate in their Answer to the First Amended Complaint (Docket
No. 34) that the correct legal name of the entity identified by Plaintiff in the
caption as “Grove Street Management Corporation” is KTB Capital LLC d/b/a Grove
Street Management. In addition, they state that the correct legal name of the
entity identified as “Barbara Manor LLC” is Barbara Manor Apartments LLC. The
Clerk of Court has been directed to amend the caption accordingly.

                                       -1-
II.   Factual Background

      The following factual summary is based on Defendants’ detailed

and   well-supported      Statement       of    Material   Facts     (“Defs’   SOF”)

(Docket No. 60-2), along with Defendants’ Appendix of Exhibits to

Local Rule 56 Statement of Facts (“Defs’ App.”) (Docket No. 60-3

through Docket No. 60-24).

      Grove Street is a real estate asset management company that,

during the relevant period, acted as the rental agent and property

manager for apartments located at Emerson Street and Mount Read

Boulevard in the City of Rochester, New York. These apartments were

owned by defendant Barbara Manor. Plaintiff entered into a lease

agreement with Grove Street to rent the unit located at 1403

Emerson Street, Apartment C. The initial lease term commenced

November 30, 2012, and was set to terminate on November 30, 2013.

The monthly rental fee was $545 per month, which included water,

heat, and trash removal.

      In   the    fall    of   2013,      Grove     Street    proposed    renewing

Plaintiff’s lease at the rate of $555 per month, for a one-year

term starting November 1, 2013. Plaintiff refused the $10-increase

and   requested    that    her     rent    remain    the     same.   Grove     Street

acquiesced, and Plaintiff signed a new lease on September 23, 2013,

with her rent payment continuing at $545 per month.

      About   a   year    later,    on    September 9,       2014,    Grove    Street

proposed renewing Plaintiff’s lease at a rate of $565 per month for


                                          -2-
a one-year term. This was below the market rate for her apartment

unit, which was $575.00. Plaintiff refused, saying she could not

afford the $20-increase and requesting that she be allowed to keep

her current rate of $545.00. Grove Street requested that Plaintiff

either sign the lease renewal and accept the $565-per-month rate,

or provide a notice to vacate in accordance with Section C.52 of

the lease agreement.

          Plaintiff neither signed the lease agreement nor provided a

notice to vacate. Plaintiff did not submit her rental payment until

October 6, 2014, five days after it was due on October 1, 2014.

Because it was late, Grove Street imposed a $25-late-fee, in

accordance with Section B.13 of the lease agreement. However, on

October 10, 2014, Grove Street waived the late-fee as a one-time

courtesy and asked her to come into the office to sign the lease

renewal paperwork.

          When Plaintiff did not respond, Grove Street sent another

letter on October 14th, reminding Plaintiff that her November rent


      2
      Section C.5 provides as follows: “In the event you do not vacate the
Apartment at the end of the term, we may use legal process to remove you. Or, if
we accept rent for any period after the end of the Lease term, then you shall be
deemed a holdover Resident and your tenancy shall be month-to-month, with monthly
rent at the current market rate plus an additional monthly fee of Fifty Dollars
($50.00). Either you are [sic] we can terminate the month-to-month lease as of
the last day of any calendar month by giving at least one calendar month’s
written notice to the other party.” Defs’ SOF ¶ 4 (citations omitted).
      3
      As pertinent here, Section B.1 provides as follows: “If you pay the monthly
rent installment after the end of the 5th day of the month, but before the end
of the 10th day of the month, you will be obligated to pay as additional rent a
Late Fee in the amount of Twenty Five Dollars ($25.00). . . .” Defs’ SOF ¶ 4
(citations omitted).

                                      -3-
would increase to $565 per month plus an additional $50 per month

because she did not have a current lease. The letter also notified

Plaintiff that her lease would terminate on November 30, 2014,

unless she responded.

     On October 21, 2014, Grove Street sent a letter reiterating

that Plaintiff’s rent would increase as of November 1, 2014, and

that she needed to vacate her apartment by November 30, 2014. Grove

Street   sent    another   reminder    letter   dated   October   30,   2014,

regarding Plaintiff’s need to quit the premises by November 30th.

     November 30, 2014, came and went, and Plaintiff remained in

her apartment.

     On December 4, 2014, Grove Street commenced an eviction

proceeding in Rochester City Court.         The parties appeared in court

for a hearing on December 23, 2014. Plaintiff stated she was

willing to pay the increased rental fee of $565 per month and had

only proceeded to the eviction proceeding because she “want[s]

[Defendants] to be responsible for making repairs.” Defs’ SOF ¶ 21

(quotation and citation omitted). She said, “I don’t have a problem

paying what they’re asking. . . . I just need to have somebody to

vent—to hear me. I wanted Your Honor to hear my complaints.” Id.

(quotation      and   citation   omitted).      Plaintiff   did   not   make

allegations of discrimination during the eviction proceeding. Id.

(citing Defs’ Ex. M (Docket No. 60-16)). The City Court judge was

able to assist the parties in reaching a resolution of the eviction


                                      -4-
proceeding whereby Plaintiff’s lease was extended, from January 1,

2015, to October 31, 2015, at the rate of $565 per month. Id. ¶¶

23-24 (citations omitted).

      On September 17, 2015, Grove Street sent Plaintiff a letter

informing her that it would not be renewing her lease and that she

was required to vacate her apartment by October 31, 2015. Id. ¶ 25

(citations omitted).

      October 31, 2015, passed without Plaintiff vacating her rental

unit.

      On November 5, 2015, Plaintiff visited Grove Street’s office

and requested that it accept her November rent payment in the

amount of $565. Tamra James (“James”), Senior Vice President of

Grove Street, advised Plaintiff that Grove Street would not accept

the rent because a notice of non-renewal had already been sent to

her, and because her lease had terminated as of October 31, 2015.

Defs’ SOF ¶ 30-31. Because Plaintiff had not vacated her apartment,

Grove Street considered her to be a holdover tenant, subject to

eviction under Section C.5,        see n. 2, supra, of the rental

agreement. Defs’ SOF ¶ 31.

      Grove Street commenced an eviction proceeding on November 10,

2015, in Monroe County Court. At a hearing on November 24, 2015,

the County Court judge issued a judgment and warrant of eviction

for   holdover,   ordering   Plaintiff   to   vacate   her   apartment   by

December 3, 2015. Plaintiff complied with this order.


                                  -5-
III. Procedural Status

     On June 25, 2018, the Court issued a Decision and Order

(Docket No. 47) disposing of Defendants’ Motion for Judgment on the

Pleadings as follows: the unlawful eviction claim under N.Y. Real

Prop. Acts. Law § 853 was dismissed with prejudice; any claims

seeking damages under FHA Section 3604(a) or Section 3617 for

injuries   that   post-dated    the    state   court   judgment   allowing

Defendants   to   evict   her   were   dismissed   with   prejudice;   the

remaining claims under FHA Section 3604(a) and Section 3671 were

allowed to proceed because they were not barred by the Rooker-

Feldman doctrine or res judicata; the claims under NYSHRL survived

to the extent that the FHA claims did; and any claims under 18

U.S.C. § 1001 were dismissed with prejudice.

     The matter was referred again to Magistrate Judge Jonathan W.

Feldman for completion of discovery. On August 31, 2018, Judge

Feldman ordered that all motions for summary judgment were due by

November 8, 2018. Docket No. 58.

     On November 8, 2018, Defendants filed their Motion for Summary

Judgment (Docket No. 60). Plaintiff filed a Declaration (Docket No.

62) and her own Motion for Summary Judgment (Docket Nos. 63 & 64).

Defendants filed their Reply/Response (Docket No. 67) on January 7,

2019. Plaintiff filed a Response (Docket No. 68), Declaration

(Docket No. 69), and Continuation of Exhibits (Docket No. 71). The

summary judgment motion was submitted without oral argument on


                                   -6-
January 24, 2019. Docket No. 72.

IV.    Rule 56 Standard

       Rule 56(c) states that summary judgment shall be granted “if

the    pleadings,     depositions,   answers    to    interrogatories,    and

admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The

court’s role in determining a motion for summary judgment is not

“to weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.” Id. When

considering a motion for summary judgment, the court must draw

inferences from underlying facts “in the light most favorable to

the party opposing the motion.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587-88 (1986). However, “[t]he

mere existence of a scintilla of evidence in support of the

plaintiff’s position will be insufficient; there must be evidence

on    which   the   jury   could reasonably    find   for   the   plaintiff.”

Anderson, 477 U.S. at 252 (emphasis supplied). To defeat summary

judgment, therefore, the non-movant “must do more than simply show

that there is some metaphysical doubt as to the material facts,”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986), and she “may not rely on conclusory allegations or

unsubstantiated speculation.” Fujitsu Ltd. v. Fed. Express Corp.,


                                     -7-
247   F.3d   423,    428   (2d   Cir.   2001)    (internal   quotation    marks

omitted). At the summary judgment stage, the nonmoving party “must

offer some hard evidence showing that its version of the events is

not wholly fanciful.” D’Amico v. City of N.Y., 132 F.3d 145, 149

(2d Cir. 1998); accord Jeffreys v. City of New York, 426 F.3d 549,

554 (2d Cir. 2005) (holding that district court did not err in

granting defendants’ motion for summary judgment on the basis that

the plaintiff’s “testimony—which was largely unsubstantiated by any

other direct evidence—was ‘so replete with inconsistencies and

improbabilities’ that no reasonable juror would undertake the

suspension of disbelief necessary to credit the allegations made in

his complaint”) (quotation omitted).

V.    Plaintiff’s Summary Judgment Motion

      A.     Plaintiff’s Motion Is Untimely

      Pursuant to Magistrate Judge Feldman’s Order dated August 31,

2018 (Docket No. 58), dispositive motions were due by November 8,

2018. However, Plaintiff filed her motion for summary judgment on

December 6, 2018, nearly a month late. As Defendants point out,

Plaintiff     presented no reason for her tardy filing; nor did she

seek a modification of the scheduling order or an extension of time

in which to file her motion. Accordingly, the Court finds that

dismissal of her motion as untimely is warranted. See, e.g.,

Bailey-Lynch        v.   Prot.    One    Alarm     Monitoring,    Inc.,    No.

02-CV-0615E(SC), 2005 WL 1334870, at *3 (W.D.N.Y. June 6, 2005)


                                        -8-
(finding pro se plaintiff’s motion untimely where all dispositive

motions had to be filed by January 10, 2005, pursuant to scheduling

order, and plaintiff’s motion was filed on January 12, 2005); NAS

Elecs., Inc. v. Transtech Elecs. Pte Ltd., 262 F. Supp.2d 134, 150

(S.D.N.Y. 2003) (holding that, where the plaintiff’s motion for

summary judgment was filed a month late, “[t]he failure to abide by

the [c]ourt’s scheduling order without any showing of good cause is

sufficient grounds to deny the . . .      motion”).

     B.    Plaintiff’s    Motion   Improperly    Attempts     to   Amend   Her
           Complaint

     Even if the Court were to find Plaintiff’s motion timely, it

improperly raises new claims not presented in any previous filing.

As Defendants point out, the claims to be adjudicated in this case

were clarified by the Court in its Decision and Order dated August

31, 2018. Specifically, the claims under FHA Sections 3604(a) and

3617 and   the   NYSHRL   claims   survived,    while   the   remainder     of

Plaintiff’s claims were dismissed with prejudice. In her motion

papers, however, Plaintiff refers to new statutory provisions such

as 42 U.S.C. § 3631, a provision of the FHA relating to criminal

violations and penalties; 42 U.S.C. § 3614, a provision of the FHA

dealing with enforcement actions by the United States Attorney

General; and New York Real Property Law § 235-B, the warranty of

habitability provision.

     It is clearly improper for a litigant to assert new claims for

the first time at the summary judgment stage. E.g., Sec. & Exch.

                                   -9-
Comm’n     v.    Yorkville     Advisors,     LLC,   305   F.   Supp.3d   486,   531

(S.D.N.Y. 2018) (holding that plaintiff “cannot now amend their

complaint merely by raising new facts or theories in their briefs”)

(citing Alali v. DeBara, No. 07 Civ. 2916(CS), 2008 WL 4700431, at

*3 n.6 (S.D.N.Y. Oct. 24, 2008) (refusing to “consider these [new]

allegations in deciding this motion because it is inappropriate to

consider claims not pleaded in the complaint in opposition to

summary judgment”); Kearney v. Cty. of Rockland, 373 F. Supp.2d

434, 440–41 (S.D.N.Y 2005) (plaintiff alleged, in opposition brief

to summary judgment motion, a Title VII hostile work environment

claim for the first time; district court refused to consider Title

VII   claim      because     nothing   in    complaint    or   EEOC    charge   put

defendants       on   notice   of   the     new   allegation).    To   the   extent

Plaintiff purports to assert any new claims, the Court shall not

consider them.

      C.        Plaintiff’s Motion Is Procedurally Deficient

      When confronted with a properly supported motion for summary

judgment, Rule 56 requires the non-movant to produce evidence in

admissible form. Fed. R. Civ. P. 56(c). Local Rule of Civil

Procedure for the Western District of New York (“W.D.N.Y. L.R.”) 56

further provides that

      [t]he papers opposing a motion for summary judgment shall
      include a response to each numbered paragraph in the
      moving party’s statement, in correspondingly numbered
      paragraphs and, if necessary, additional paragraphs
      containing a short and concise statement of additional
      material facts as to which it is contended there exists

                                          -10-
     a genuine issue to be tried. Each numbered paragraph in
     the moving party’s statement of material facts may be
     deemed admitted for purposes of the motion unless it is
     specifically controverted by a correspondingly numbered
     paragraph in the opposing statement.

W.D.N.Y. L.R. 56(a)(2).

     Plaintiff submitted a pleading captioned “Re: Buttal Statement

of Pro Se Facts” (Docket No. 64-2) that purports to be a statement

of facts for purposes of W.D.N.Y. L.R. 56(a)(2). However, as

Defendants observe, Plaintiff failed to address nearly all of

Defendants’ factual averments, which were supported by evidence in

admissible form. Rather, Plaintiff specifically addressed only

three of the 56 paragraphs in Defendants’ Statement of Material

Facts, and then only with conclusory or self-serving allegations.

     As Plaintiff is a frequent litigator in this Court, she

presumably has been made aware of how to oppose a summary judgment

motion,   including   the   requirement       that    the   non-movant    must

specifically respond to the moving party’s statement of facts.

Indeed, in one of Plaintiff’s other cases, this Court recently held

that the defendants’ statement of facts “must be deemed admitted”

because   Plaintiff   failed   to    comply    with    W.D.N.Y.   L.R.    56’s

requirements. Byrd v. NYS Fingerlakes Developmental Disabilities

Servs. O.P.W.D.D., No. 6:14-CV-06470 (MAT), 2018 WL 6119777, at *3

(W.D.N.Y. Nov. 22, 2018).

     Because   Plaintiff    failed    to   specifically      respond     to   or

otherwise address Defendants’ Statement of Material Facts, she has


                                    -11-
admitted any uncontested facts as true. See id.; see also, e.g.,

Hamilton v. Robinson, No. 6:12-cv-06449(MAT), 2018 WL 4334769, at

*2 (W.D.N.Y. Sep. 11, 2018) (holding that to the extent the pro se

“failed     to    offer   a    declarative       statement      of     fact       in    a

correspondingly numbered paragraph in opposition to each factual

averment in [the defendant]’s Statement of Material Facts Not in

Dispute,” “such factual averments [were deemed] admitted”); Davis

v. Castleberry, 364 F. Supp.2d 319, 322 (W.D.N.Y. 2005) (same).

VI.   Defendants’ Summary Judgment Motion

      A.    Plaintiff’s FHA Claims Fail as a Matter of Law

            1.     The   FHA     and     the     Three-Step Burden-Shifting
                   Framework

      The   FHA   provides     that    “it    shall   be    unlawful    .     .   .    to

discriminate against any person in the terms, conditions, or

privileges of sale or rental of a dwelling, or in the provision of

services or facilities in connection therewith, because of race[,]”

42 U.S.C. § 3604(b), or handicap. Id. § 3604(f). “An FHA violation

may be established on a theory of disparate impact or one of

disparate treatment.” LeBlanc–Sternberg v. Fletcher, 67 F.3d 412,

425 (2d Cir. 1995). Plaintiff’s claims in this action are based on

a theory of disparate treatment.

      Housing     discrimination       claims    are       evaluated    under          the

burden-shifting framework articulated by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973).

E.g., Mitchell v. Shane, 350 F.3d 39, 47 (2d Cir. 2003) (citing

                                       -12-
Robinson v. 12 Lofts Realty, Inc., 610 F.2d 1032, 1038 (2d Cir.

1979)).    The     elements    of    a     prima   facie   case      of   housing

discrimination are as follows: (1) the plaintiff is a member of a

protected class; (2) the plaintiff sought and was qualified to rent

or purchase the housing; (3) the defendant denied the plaintiff the

opportunity to rent or purchase the housing; and (4) the housing

opportunity remained available to other renters or purchasers.

Mitchell, 350 F.3d at 47. “[O]nce a plaintiff has established a

prima facie case of discrimination, the burden shifts to the

defendant to assert a legitimate, nondiscriminatory rationale for

the   challenged       decision.”    Mitchell,     350   F.3d   at   47   (citing

McDonnell Douglas Corp., 411 U.S. at 802–03).

      “If the defendant makes such a showing, the burden shifts back

to the plaintiff to demonstrate that discrimination was the real

reason    for    the   defendant’s    action.”     Id.   (citing     Schnabel   v.

Abramson, 232 F.3d 83, 87 (2d Cir. 2000)). Importantly, “although

the McDonnell Douglas presumption shifts the burden of production

to the defendant, ‘[t]he ultimate burden of persuading the trier of

fact that the defendant intentionally discriminated against the

plaintiff remains at all times with the plaintiff.’”                  St. Mary’s

Honor Ctr. v. Hicks, 509 U.S. 502, 507 (1993) (quoting Texas Dept.

of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981); emphasis

and brackets in original).

            2.     The Failure-to-Renew-Lease Claim Fails


                                         -13-
     Plaintiff alleges that she wanted to renew her lease and

attempted to make the necessary payment, but Defendants declined to

either renew her lease agreement or accept her payment and then

commenced an ejectment proceeding against her. Plaintiff asserts

that Defendants intended to discriminate against her based on her

race and disabled status.

     The Courts assumes arguendo that Plaintiff has made out a

prima facie case; she alleges that she is African-American and

suffers from mental and physical disabilities; she appears to have

been qualified to rent the unit in question insofar as she did so

for several years; Grove Street declined to renew her lease; and

the unit she had inhabited remained available to rent. See, e.g.,

Frazier v. Rominger, 27 F.3d 828, 831 (2d Cir. 1994) (“There is no

dispute that the plaintiffs established a prima facie case at

trial, namely, that [the plaintiff] is African–American, that the

couple was qualified for the housing, that the couple did not get

the housing, and finally that the housing remained open.”) (citing

42 U.S.C. § 3604(a); other citation omitted).

     Defendants have fulfilled their burden of production by coming

forward with ample evidence demonstrating that they had legitimate,

non-discriminatory reasons for declining to renew her lease. Grove

Street has submitted declarations from its Senior Vice President

Tamra James (“James”) and former Assistant Property Manager Briana

Mendez (“Mendez”) detailing Plaintiff’s lack of cooperation during


                               -14-
each lease-renewal process, obdurate refusal to pay modest rent

increases; bellicose and abusive behavior towards staff, which

escalated in the period between the first eviction proceeding and

September 2015; and disruption of other tenants’ enjoyment of their

apartments. See Declaration of Tamra James (“James Decl.”) (Docket

No. 60-25) ¶¶ 27-30; Declaration of Briana Mendez (“Mendez Decl.”)

(Docket No. 60-26) ¶¶ 6-20. For instance, Mendez recounts that

because Plaintiff paid her rent in cash, she made in-person visits

to Grove Street’s offices to remit her rent payment. Mendez Decl.

¶ 7. Mendez recalls that Plaintiff “[o]ften . . . would make

extreme scenes in the office,” engage in “belligerent behavior” and

declare that “Grove Street was ‘against’ her.” Id. Mendez explains

that “[i]t was impossible to have a conversation with [Plaintiff]

during these in-person interactions because she refused to listen

to any of the office workers. . . .” Id. On one visit, Plaintiff

started yelling and waving her cane at the employees in the office,

almost hitting Mendez in the head. Id. ¶ 8.

     James corroborates Mendez’s observations about Plaintiff’s

belligerent and unreasonable behavior. See James Decl. ¶¶ 28-29.

James recalls that on April 6, 2015, when Plaintiff came to the

office to pay a late fee, she became “verbally abusive, [started]

swearing, and disrupted the whole office.” Id. ¶ 28. In addition,

Plaintiff raised her cane to eye level, which James personally

perceived as threatening. Id. James explains that during 2015, the


                               -15-
tenant who occupied the unit below Plaintiff’s apartment complained

to her and other staff members that Plaintiff “was loud and yelled

in her apartment, to a point where it disrupted his enjoyment of

his own unit.” James Decl. ¶ 30. When it came time for this tenant

to   renew    his    lease   at    the      end   of    2015,    James   states,   he

“conditioned his renewal on [Plaintiff]’s eviction (which was then

pending).” Id. & Defs’ Ex. U (Docket No. 60-24) (note from tenant).

      Plaintiff has not fulfilled her burden of persuading the Court

that Defendants’ reasons are false or in any way pretextual. At

this stage in the McDonnell-Douglas framework, the litigant “may

satisfy [her] ultimate burden “either directly by persuading the

court that a discriminatory reason more likely motivated the

[defendant]     or    indirectly       by    showing     that    the   [defendant]’s

proffered explanation is unworthy of credence.” Meiri v. Dacon, 759

F.2d 989, 997 (2d Cir. 1985) (citing Burdine, 450 U.S. at 256). In

order    to   defeat    a    well-supported            summary     judgment   motion,

“conclusory    allegations        of   discrimination        are    insufficient   to

satisfy the requirements of Rule 56(e).” Id. at 998 (citing Zahorik

v. Cornell Univ., 729 F.2d 85, 94 (2d Cir. 1984); Mason v.

Continental Illinois Nat. Bank, 704 F.2d 361, 366 (7th Cir. 1983);

other citations omitted).

        In opposition to Defendants’ motion, Plaintiff offers only

her personal belief that Defendants were “out to get her” and that

they discriminated and retaliated against her in essentially every


                                         -16-
interaction she had with them. These conclusory and unsupported

assertions   are   belied   by   Grove    Street’s   repeated   efforts   to

accommodate her demands. For instance, in the fall of 2013, when

Plaintiff refused a $10-per-month rent increase and said she wanted

to continue to rent the apartment at the same rate ($545 per

month), Grove Street agreed. See Defs’ SOF ¶¶ 5-6 & Defs’ Ex. E

(Docket No. 60-8). The following year, when Grove Street proposed

to renew her lease at $565 per month, Plaintiff again refused.

While Grove Street did not acquiesce this time in Plaintiff’s

demand to maintain her rent at $545 per month, the Court notes that

the proposed rent of $565 was still below the fair market value of

Plaintiff’s unit, $575 per month. See Defs’ SOF ¶¶ 7, 9 & Defs’ Ex.

H (Docket No. 60-11). And, Grove Street attempted to negotiate with

Plaintiff over the next month to arrive at mutually agreeable lease

terms, but those efforts were unsuccessful. During the ensuing

eviction proceeding, Plaintiff admitted in open court that she

actually did not object to the proposed rental increase; she just

wanted to have the chance to “vent” to the judge. Although Grove

Street certainly was legally entitled to a judgment and warrant of

eviction at that time, it nevertheless agreed to allow Plaintiff to

rent her apartment for another year.

     Where, as here, the plaintiff “has failed to show that there

is evidence that would permit a rational factfinder to infer that

the [defendant]’s proffered rationale is pretext, summary judgment


                                   -17-
dismissing the claim is appropriate[.]” Patterson v. Cty. of

Oneida, N.Y., 375 F.3d 206, 221 (2d Cir. 2004) (citing Smith v.

American   Express   Co.,   853   F.2d    151,   154–55   (2d   Cir.   1988)

(affirming summary judgment in light of plaintiff’s failure to

present    more   than   conclusory      and   substantially    unsupported

assertions that employer’s proffered race-neutral rationale for

denial of promotion was pretext)); see also Waldo v. New York City

Health & Hosps. Corp., No. 06CV2614(SLT)(LB), 2009 WL 2777003, at

*5 (E.D.N.Y. Aug. 31, 2009) (discrimination plaintiff’s unsupported

assertion that the “motive” behind his placement on medical leave

was not “intended for safety reason[s]” but rather to “hurt the

plaintiff” and to “terminate [him] permanently” were “conclusory

allegations” that could not defeat the defendants’ summary judgment

motion) (citing Van Zant v. KLM Royal Dutch Airlines, 80 F.3d 708,

714 (2d Cir. 1996) (dismissing discrimination claim where employer

showed valid, unrefuted reasons for plaintiff’s termination and

plaintiff offered nothing but conclusory allegations regarding

defendant’s actions); other citations omitted).

           3.     The Failure-to-Repair Claim Fails

     Plaintiff also accuses Defendants of failing to make necessary

repairs that she had requested. She argues that this represents

discrimination based on her race and disabled status. As noted

above, the FHA makes it unlawful to “discriminate against any

person in the terms, conditions, or privileges of . . . rental of


                                  -18-
a dwelling, or in the provisions of services or facilities in

connection therewith, because of race,”          42 U.S.C. § 3604(b), or

“because of a handicap,” 42 U.S.C. § 3604(f)(2)(A). Title 42

U.S.C., § 3604(b) and (f) prohibit, inter alia, “[f]ailing or

delaying maintenance or repairs of sale or rental dwellings” on the

basis of race or handicap. 24 C.F.R. § 100.65(b)(2).

      As an initial matter, the Court notes that Defendants have

submitted detailed documentation regarding all of the service and

repair requests by Plaintiff that they have in their records, as

well as the timing and substance of their responses to those

requests. See Defs’ SOF ¶ 41 (citing James Decl. ¶¶ 43-45 & Defs’

Ex. R (Docket No. 60-21)). Defendants point out that Plaintiff

admitted, at her deposition, that maintenance personnel came and

fixed her refrigerator, windows and window screens, bathroom sink,

hall lights, and garbage disposal. See id. ¶ 43 (citing Excerpts

from Deposition of Vickie D. Byrd (“Byrd Dep.”) (Docket No. 60-6)

at 16-18, 19, 21, 22, 26).

      The only repairs and improvements that Plaintiff asserts were

not   made   are   (1)   repairs   to   her   kitchen   cabinets;   and   (2)

installation of a peephole in her front door. Defendants admit that

these repairs were not made. The Court therefore will assume

arguendo that Plaintiff has made out a prima facie case under FHA

Section 3604(b) and (f) regarding these two items.

      With regard to both the kitchen cabinets and the peephole,


                                    -19-
Defendants have offered a legitimate, nondiscriminatory reason for

not putting in a service call—namely, that they never received a

request from Plaintiff to make such repairs. See Defs’ SOF ¶ 44

(citing James Decl. ¶ 46). Plaintiff has not met her burden by

showing that this was merely a pretext and that the real reason for

not    fixing      her   cabinets   and    installing       the     peephole    was

discriminatory. Significantly, when questioned at her deposition as

to    why   she    believed   Defendants     ignored   her   repair     requests,

Plaintiff testified that she had “‘no idea.’” Defs’ SOF ¶ 46

(quoting Byrd Dep. at 28 (Q: Why do you think Grove Street and

Barbara Manor ignored your requests? A: I have no idea. I have no

idea.”)); see also id. (quoting Byrd Dep. at 30 (Q: I asked you why

you thought they ignored your request, and your answer was you have

no idea; correct? A: Well, I want to say they ignored my request

because–I have no idea. Maybe they wanted me to do them myself.”)).

Plaintiff thus concedes that she has no direct or circumstantial

evidence of any discriminatory animus on Defendants’ part in

connection        with   their   alleged   failure     to    make     repairs    to

Plaintiff’s apartment.

             4.     The Retaliation Claim Fails

       Plaintiff asserts that Grove Street, in commencing the second

eviction proceeding against her, sought to retaliate against her

for having filed a discrimination complaint with the NYSDHR and

“winning” the first eviction proceeding.


                                      -20-
        Section 3617 of the FHA prohibits retaliation for exercising

rights under the FHA. See 42 U.S.C. § 3617 (making it unlawful “to

coerce, intimidate, threaten, or interfere with any person in the

exercise or enjoyment of, or on account of his having exercised or

enjoyed, or on account of his having aided or encouraged any other

person in the exercise or enjoyment of, any right granted or

protected by [, inter alia, 42 U.S.C. §§ 3604, 3605, and 3606]”).

To state a claim for retaliation under the FHA, a plaintiff must

allege that (1) she was engaged in protected activity, (2) the

defendant was aware of that activity, (3) the defendant took

adverse action against the plaintiff, and (4) a causal connection

exists between the protected activity and the adverse action.

Regional      Economic   Community     Action    Program,     Inc.    v.   City     of

Middletown, 294 F.3d 35, 54 (2d Cir. 2002). “Protected activity

under   the    FHA   refers   to    ‘action    taken   to    protest   or     oppose

statutorily prohibited discrimination.’” Miller v. Bd. of Managers

of Whispering Pines at Colonial Woods Condo. II, 457 F. Supp.2d

126, 131 (E.D.N.Y. 2006) (quoting Cruz v. Coach Stores, Inc., 202

F.3d 560, 566 (2d Cir. 2000)).

       Assuming arguendo that Plaintiff has established the first

three elements of a prima facie case of retaliation under the FHA

in connection with her filing of the NYSDHR complaint, she cannot

make    out   the    fourth   element—that      is,    the   requisite      “causal

connection”      between   the     protected    activity     (the    filing    of   a


                                       -21-
discrimination complaint with the NYSDHR) and the adverse action

(the eviction proceeding in Monroe County Court). It is true that,

“[i]n this Circuit, a plaintiff can indirectly establish a causal

connection to support a discrimination or retaliation claim by

‘showing that the protected activity was closely followed in time

by the adverse [employment] action.’” Gorman-Bakos v. Cornell Co-op

Extension of Schenectady Cty., 252 F.3d 545, 554 (2d Cir. 2001)

(quoting Reed v. A.W. Lawrence & Co., 95 F.3d 1170, 1178 (2d

Cir.1996)    (citation   and    quotation     marks   omitted   in   original;

alteration in original; emphasis supplied)). Here, however, the

adverse     action   preceded    the     protected    activity.      Therefore,

Plaintiff cannot demonstrate a causal connection between the two

events.

     With regard to her claim that Defendants retaliated against

her after she “won” the 2014 eviction proceeding, Defendants point

out that Plaintiff did not “win” anything insofar as the City Court

judge made no findings in her favor. Rather, with the judge’s

assistance, the parties reached a settlement whereby Plaintiff

agreed to the rent increase originally proposed by Grove Street,

and Grove Street agreed to extend her lease for a period of time.

Even disregarding this fact, Plaintiff has failed to make out a

prima facie retaliation claim because her opposition to Grove

Street’s eviction petition in December 2014, does not qualify as

protected activity. The Court has reviewed transcript of the


                                       -22-
proceeding in City Court, which reveals that Plaintiff never

asserted discrimination under the FHA or NYSHRL. See Defs’ Ex. M

(Docket No. 60-16). Rather, Plaintiff informed the judge that she

refused to pay the requested rent increase—even though “[m]oney was

never an issue,” id. at 15—and proceeded to court simply because

she wanted someone to “vent” to. Id. at 11.

     Without complaints about actions prohibited by the FHA, there

is no protected activity. Fincher v. S. Bend Hous. Auth., 612 F.

Supp.2d 1009, 1024 (N.D. Ind. 2009) (dismissing FHA retaliation

claim due to lack of evidence showing plaintiff was engaged in

protected   activity;    plaintiff’s    filing   of   a   previous   lawsuit

against the housing authority alleging that it failed to comply

with federal rules issued by the United States Department of

Housing and Urban Development pertaining to due process hearing

rights of tenants but there was “no suggestion” that plaintiff

complained about discrimination or tried to enforce any other right

that could be construed as protected by the FHA).

     To   the   extent   Plaintiff    argues   that   she   was   protesting

discrimination because she told the City Court judge that she

“wanted [Defendants] to be responsible for making repairs,” Defs’

Ex. M at 11, and she believes that Defendants’ alleged failure to

make repairs was discriminatory, the Court finds this unavailing.

As the City Court judge pointed out at the hearing, Defendants had

informed that they were willing to make the repairs that she


                                     -23-
requested in the marked-up copy of the lease she sent back to

them—provided that she signed the lease and agreed to the rent

increase, which is what she ultimately agreed to do. Furthermore,

as discussed elsewhere in this Decision and Order, there is no

evidence that Defendants failed to make any repairs of which they

had   been   made   aware.   Likewise,   there   is   no   evidence   that

discriminatory intent was behind Defendants’ failure to repair the

kitchen cabinets and install a peephole. Rather, the evidence

establishes that Defendants simply were not aware of these issues

because Plaintiff had not notified Defendants about them.

      Even assuming that Plaintiff’s statements in court during the

2014 eviction proceeding counted as protected activity—which the

Court finds not to be the case—Plaintiff cannot show an adverse

action by Defendants in response. As noted above, Defendants agreed

to extend her lease until October 31, 2015, and to make all of the

repairs with which she had annotated her lease agreement.

      In sum, Plaintiff cannot make out a prima facie claim of

retaliation with regard to either of the allegedly protected

activities in which she engaged. Accordingly, dismissal of her

retaliation claims as a matter of law is warranted.

VII. The State Law Claims Fail

      Because Plaintiff is pro se, the Court liberally construed her

First Amended Complaint as raising the State law claims under the

NYSHRL, codified at N.Y. Exec. Law § 290 et seq., that she


                                  -24-
presented in her verified complaint to the NYSDHR. Subject to

exceptions    not   relevant   here,   the   NYSHRL    contains   provisions

prohibiting housing discrimination similar to those in the FHA. See

N.Y. Exec. Law § 296(5)(a)(2).4 Claims under the FHA and N.Y. Exec.

Law § 296 are “evaluated under the same framework.” Olsen v. Stark

Homes, Inc., 759 F.3d 140, 153 (2d Cir. 2014) (citation and

quotation marks omitted). As discussed above, Plaintiff’s claims

under the FHA fail as a matter of law. As the NYSHRL claims are

also evaluated under the same McDonnell Douglas framework, they

fail as a matter of law for the identical reasons the FHA claims

do. Defendants therefore are entitled to summary judgment as to the

NYSHRL claims. E.g., Francis v. Kings Park Manor, Inc., 91 F.

Supp.3d 420, 434 (E.D.N.Y. 2015); see also Haber v. ASN 50th St.

LLC, 847 F. Supp.2d 578, 588 (S.D.N.Y. 2012) (because plaintiff’s

“discriminatory treatment claims under the FHA fail under the

McDonnell Douglas test,” the claims under the NYSHRL “must fail as

well”).

VIII.       Conclusion

      For the foregoing reasons, Defendants’ Motion for Summary

Judgment    (Docket   No.   60)   is   granted    in   its   entirety,    and


      4
      “It shall be an unlawful discriminatory practice for the owner, . . . or
managing agent of, or other person having the right to sell, rent or lease a
housing accommodation, . . . or any agent or employee thereof: (2) To
discriminate against any person because of race . . . [or] disability . . . in
the terms, conditions or privileges of the sale, rental or lease of any such
housing accommodation or in the furnishing of facilities or services in
connection therewith.” N.Y. Exec. Law § 296(5)(a)(2).

                                    -25-
Plaintiff’s Motion for Summary Judgment (Docket No. 63) is denied

in its entirety. The First Amended Complaint (Docket No. 33) is

dismissed with prejudice. In light of the Court’s dismissal of

Plaintiff’s   First   Amended   Complaint,   her   Motion   for   Punitive

Damages (Docket No. 54) is denied as moot. The Clerk of Court is

directed to close this case.

     SO ORDERED.

                                    s/ Michael A. Telesca

                                    HON. MICHAEL A. TELESCA
                                  United States District Judge

DATED:    February 15, 2019
          Rochester, New York




                                  -26-
